NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 21-1036
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                 ANTHONY CHICCINI,
                                        Appellant
                                   _____________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                               (D.C. No. 2:18-cr-00255-001)
                     District Judge: Honorable Eduardo C. Robreno
                                     _____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  January 24, 2022
                                   _____________

       Before: CHAGARES, Chief Judge, McKEE and MATEY, Circuit Judges.

                                   (Filed: April 6, 2022)

                                _____________________

                                      OPINION
                                _____________________

CHAGARES, Chief Judge.




 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Anthony Chiccini pled guilty to three counts of possessing and receiving child

pornography and was sentenced to 235 months of imprisonment. Chiccini argues that the

District Court incorrectly calculated his sentencing guidelines range by failing to apply a

two-level offense reduction under United States Sentencing Commission Guidelines

Manual (the “Guidelines” or “U.S.S.G.”) § 2G2.2(b)(1) for individuals convicted of

receipt but who did not distribute or intend to distribute the material. We will vacate

Chiccini’s sentence and remand for resentencing for the reasons we explain below.

                                             I.

       In 2018, Adobe Systems Inc. submitted nine tips to the National Center for

Missing and Exploited Children regarding an Adobe account belonging to 73-year-old

Chiccini that contained “numerous images depicting child pornography.” Presentence

Report (“PSR”) ¶ 7. The case was referred to the Federal Bureau of Investigation

(“FBI”), which conducted a search of Chiccini’s residence. After a forensic examination,

the FBI uncovered over 1,300 images on Chiccini’s desktop computer, smartphone,

laptop, and Adobe Cloud account. Chiccini was charged with three counts of possessing

and receiving child pornography (hereinafter, “the material” or “the depictions”). Counts

One and Two charged a violation of 18 U.S.C. § 2252(a)(2) for “receipt” of the material,

and Count Three charged a violation of 18 U.S.C. § 2252(a)(4)(B) for “possession” of the

material. Chiccini pled guilty to both the receipt and possession offenses.

       “Receipt” carries steeper penalties than “possession” under 18 U.S.C. § 2252.

Unlike simple possession, which has no statutory mandatory minimum, receipt carries a

five-year mandatory minimum sentence. 18 U.S.C. § 2252(b)(1). The two offenses are


                                             2
also treated differently in the Guidelines. The Guidelines provide a base offense level of

18 for possession and 22 for receipt. U.S.S.G. § 2G2.2(a). But a defendant convicted of

receipt has an opportunity to receive a two-level reduction in his base offense level if his

“conduct was limited to the receipt or solicitation of material involving the sexual

exploitation of a minor” and he “did not intend to traffic in, or distribute, such material.”

Id. § (b)(1).

       The PSR calculated Chiccini’s base offense level at 22 pursuant to U.S.S.G. §

2G2.2(a)(2). It then recommended several enhancements that brought the final adjusted

offense level to 37. The PSR did not, however, recommend a two-level reduction

pursuant to U.S.S.G. § 2G2.2(b)(1). Neither party objected to the PSR’s calculation, and

the District Court adopted it. With a final offense level of 37, the Guidelines range was

235-293 months of imprisonment. Had two levels been subtracted pursuant to §

2G2.2(b)(1), the range would have been 188-235 months.

         The District Court imposed a sentence of 235 months of imprisonment, which

was at the bottom of the Guidelines range but above the mandatory minimum. Chiccini

timely appealed his sentence.

                                             II.1

       Pursuant to Federal Rule of Criminal Procedure 52(b), we review the District

Court’s failure to apply the two-level Guidelines reduction for plain error because

Chiccini failed to raise the issue before the District Court. See United States v. Aguirre-


1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have appellate
jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742.

                                              3
Miron, 988 F.3d 683, 687 (3d Cir. 2021). Under plain-error review, the defendant must

demonstrate that there is: “(1) an error, (2) that is plain, and (3) that the plain error affects

his substantial rights.” Id. In most cases, the phrase, affects substantial rights “means

that the error must have been prejudicial: [i]t must have affected the outcome of the

district court proceedings.” United States v. Olano, 507 U.S. 725, 734 (1993). Once all

three prongs are met, we may exercise our discretion to correct the error if it “seriously

affects the fairness, integrity or public reputation of judicial proceedings.” Rosales-

Mireles v. United States, 138 S. Ct. 1897, 1905 (2018) (quoting Molina-Martinez v.

United States, 578 U.S. 189, 914 (2016) (citations omitted)).

       A district court must begin every sentencing by “correctly calculating the

applicable Guidelines range.” Gall v. United States, 552 U.S. 38, 49 (2007). We have

emphasized that “a correct Guidelines calculation is crucial to the sentencing process . . .

and have admonished that because the Guidelines still play an integral role in criminal

sentencing . . . the entirety of the Guidelines calculation [must] be done correctly.”

United States v. Boney, 769 F.3d 153, 159 (3d Cir. 2014) (cleaned up).

       Regardless of the ultimate sentence, an error in calculating the Guidelines range

“can, and most often will, be sufficient to show a reasonable probability of a different

outcome absent the error.” Molina-Martinez, 578 U.S. at 198; see also United States v.

Payano, 930 F.3d 186, 190 (3d Cir. 2019). With respect to the “fairness and integrity”

portion of plain error review, the Supreme Court has made clear that the “risk of

unnecessary deprivation of liberty particularly undermines the fairness, integrity, or

public reputation of judicial proceedings in the context of a plain Guidelines error


                                                4
because of the role the district court plays in calculating the range and the relative ease of

correcting the error.” Rosales-Mireles, 138 S. Ct. at 1908.

                                              A.

       The two-level reduction in § 2G2.2(b)(1) applies where “the evidence did not

establish an intent to traffic or distribute the illicit images.” United States v. Brown, 578

F.3d 221, 222 (3d Cir. 2009). Here, the Government failed to present any evidence that

Chiccini intended to traffic or distribute the material. The Government submits that

Chiccini “transported files from the Internet into his cloud account.” Gov. Br. 20. But

the act of downloading images into a personal cloud account, without more, does not

demonstrate an intent to distribute, and in fact, defines the act of receiving or possessing

the images. See United States v. Parmelee, 319 F.3d 583, 594 (3d Cir. 2003) (“[The

defendant] downloaded, and therefore ‘received’ pornographic images from the

internet”); see also United States v. Miller, 527 F.3d 54, 72 (3d Cir. 2008) (noting that

possession is the lesser included offense of receipt). Based on the record, Chiccini’s

conduct was limited to receipt, and he should have received the two-level reduction in §

2G2.2(b)(1).

       The Government argues that other Courts of Appeals have held that mere

“transportation” of the materials is enough to disqualify a defendant from the two-level

reduction because Section 2G2.2’s commentary defines “distribution” as “any act,

including possession with intent to distribute, production, transmission, advertisement,

and transportation, related to the transfer of material involving the sexual exploitation of

a minor.” U.S.S.G. § 2G2.2 cmt. n.1 (emphasis added). The Government is correct that


                                              5
several decisions have defined distribution or intent to distribute as including the

“transfer” of material. See, e.g., United States v. Ramos, 695 F.3d 1035, 1041 (10th Cir.

2012) (holding that an act related to the transfer of child pornography constitutes

distribution, including “when an individual uses a peer-to-peer network file-sharing

program with knowledge that the program will deposit downloaded child-pornography

files into a shared folder accessible to other users—e.g., rendering files only a mouse-

click away”); United States v. Layton, 564 F.3d 330, 335 (4th Cir. 2009) (same); United

States v. Fore, 507 F.3d 412, 415–16 (6th Cir. 2007) (holding that a defendant found in

possession of printed images while driving from Florida to Ohio did not qualify for a

two-level reduction).

       We have yet to rule on whether “any act . . . related to the transfer of material”

constitutes distribution for purposes of the two-level reduction in § 2G2.2(b)(1), and we

need not do so in this case. Even if this Court adopted the rule that transportation or

actions “related to the transfer” of material constitute distribution, the facts of record do

not amount to transportation. The above cases involved defendants storing images in

shared locations that are accessible to others (or, in the case of Fore, a defendant driving

the material over state lines). Here, the only alleged “transportation” of images was

Chiccini uploading the images to his personal Adobe Cloud account. Like any other

personal account, Adobe Cloud requires private credentials, including a password, to

access the stored files. In the age of cloud computing, the typical case of possessing or

receiving child pornography will involve downloading the material from the internet and

uploading it to some sort of private location. But this does not necessarily mean


                                               6
transportation to a shared folder or network. In this case, there is no evidence that

Chiccini uploaded the material to any sort of shared network or shared his Adobe Cloud

credentials with anyone. Without more, Chiccini’s conduct was “limited” to receiving

the material, which he did by storing it in a private, password protected account.

                                              B.

       We turn to whether relief is appropriate in this case. As discussed above, the

District Court erred in failing to apply the two-level reduction in § 2G2.2(b)(1). We next

determine if this error was plain. An error is “plain” if it is “clear or obvious.” Aguirre-

Miron, 988 F.3d at 688 (quoting Rosales-Mireles, 138 S. Ct. at 1904). The error “need

not be clear or obvious under a ‘perfectly analogous case,’ or even under the case law of

the circuit . . . .” United States v. Scott, 14 F.4th 190, 198 (3d Cir. 2021) (quoting United

States v. Irvin, 369 F.3d 284, 290 (3d Cir. 2004)) (citation omitted). Here, the plain

language of the Guidelines directs courts to “decrease [the base offense level] by 2

levels” if a defendant was convicted of receipt but his “conduct was limited to the receipt

or solicitation of material” and he “did not intend to traffic in, or distribute, such

material.” U.S.S.G. § 2G2.2(b)(1). Based on the current record, Chiccini’s conduct was

limited to “receipt” of material into a private account, and he did not intend to distribute

that material. As a result, the error was plain. See Aguirre-Miron, 988 F.3d at 688

(holding that error was plain based on the “plain meaning of the . . . Guidelines”). Cf.

United States v. Stinson, 734 F.3d 180, 187 (3d Cir. 2013) (“That error was clear in light

of the plain language of the relevant Guidelines provision and the evidence before the

District Court.”).


                                               7
       We must also determine whether the plain error was prejudicial to Chiccini. To

meet this prong, the defendant need only “‘show a reasonable probability that, but for the

error,’ the outcome . . . would have been different.” Rosales-Mireles, 138 S. Ct. at 1904–

05 (quoting Molina-Martinez, 578 U.S. at 194). In the context of sentencing, an

incorrectly calculated Guidelines range “presumptively satisfies the prejudice prong of

plain-error review because of its ‘centrality’ to a district court's sentence.” Payano, 930

F.3d at 190 (quoting Molina-Martinez, 578 U.S. at 200). See also Aguirre-Miron, 988

F.3d at 689. The Supreme Court has held that “whether or not the defendant's ultimate

sentence falls within the correct range[,]” the miscalculated Guidelines range “itself can,

and most often will, be sufficient to show a reasonable probability of a different outcome

absent the error.” Molina-Martinez, 578 U.S. at 198. We have explained that, “‘[a]bsent

unusual circumstances,’ the defendant need not show more than that he was sentenced

under a plainly erroneous Guidelines range.” Aguirre-Miron, 988 F.3d at 689 (quoting

Molina-Martinez, 578 U.S. at 201). Thus, we begin with the presumption of prejudice.

On top of this presumption, the fact that the District Court sentenced Chiccini to the

bottom of the incorrect Guidelines range may indicate that Chiccini would have received

a lower sentence if the District Court had calculated the range correctly. And the

Government has not “point[ed] to parts of the record . . . to counter” the presumption of

prejudice. Aguirre-Miron, 988 F.3d at 689. As a result, the error was prejudicial to

Chiccini.

       Having determined that the District Court committed plain error, we must decide

whether to exercise our discretion to cure the error. Aguirre-Miron, 988 F.3d at 689;


                                              8
Stinson, 734 F.3d at 184. We exercise this discretion “if the error seriously affects the

fairness, integrity or public reputation of judicial proceedings.” Rosales-Mireles, 138 S.

Ct. at 1905. Here, the District Court sentenced Chiccini under an incorrect Guidelines’

range. The “risk of unnecessary deprivation of liberty” to Chiccini based upon an

incorrect Guidelines calculation undermines the fairness of the proceedings. Id. at 1908.

See, e.g., United States v. Howell, No. 18-3216, 2021 WL 3163879, at *5 (3d Cir. July

27, 2021) (“[H]ad the court correctly calculated the Guidelines range, [the defendant]

would have been sentenced under a lower range, and a failure to correct this error will

seriously affect the public reputation of judicial proceedings.”). A “reasonable citizen”

would rightly bear a “diminished view of the judicial process . . . if courts refused to

correct obvious errors . . . that threaten to require individuals to linger longer in federal

prison than the law demands . . . .” Rosales-Mireles, 138 S. Ct. at 1908 (quoting United

States v. Sabillon-Umana, 772 F.3d 1328, 1333 (10th Cir. 2014)). Finally, correcting a

sentencing error is not overly burdensome to the District Court. Aguirre-Miron, 988 F.3d

at 690; Payano, 930 F.3d at 199. Considering these factors, we will exercise our

discretion to cure the plain error. We will vacate Chiccini’s sentence and remand for

resentencing.2




2
 Chiccini also asks for resentencing on the basis that his due process rights were violated
when the District Court reviewed two victim impact statements from victims who did not
appear in any of Chiccini’s images. Because we will remand for resentencing due to the
Guidelines calculation error, we decline to reach this issue.

                                               9
                                         III.

      For the foregoing reasons, we will vacate Chiccini’s sentence and remand for

resentencing.




                                          10
                      United States v. Anthony Chiccini, No. 21-1036


MATEY, Circuit Judge.

       Respectfully, I reach a different conclusion based on the ordinary meaning of the

Guidelines and conclude the District Court did not err, let alone plainly, by declining to

apply § 2G2.2(b)(1) because Chiccini’s conduct was not “limited to the receipt or

solicitation of material involving the sexual exploitation of a minor.” § 2G2.2(b)(1)(B).1

To determine whether a defendant’s conduct was “limited to receipt or solicitation” the

sentencing court must consider all “relevant conduct,” including “all acts and omissions

committed, aided, abetted, counseled, commanded, induced, procured, or willfully caused

by the defendant.” U.S.S.G. § 1B1.3(a)(1)(A). “The relevant criminal conduct need not be

conduct with which the defendant was charged” nor even acts “over which the federal court

has jurisdiction.” United States v. Dickler, 64 F.3d 818, 831 (3d Cir. 1995) (citations

omitted).

       Here, the District Court recognized that Chiccini transported, through interstate




       1
         One of the two requirements applicable when, as here, the base offense level is 22.
§ 2G2.2(b)(1). Likely Chiccini also intended to “traffic in, or distribute” the abusive
material. § 2G2.2(b)(1)(C). Uploading depictions of child abuse to an interstate cloud
account, “relate[s] to the transfer [or transportation] of material involving the sexual
exploitation of a minor,” and so likely amounts to distribution. § 2G2.2 cmt. n.1. That is
because the term “distribute” in § 2G2.2(b)(1)(C) includes conduct broader than needed
for distribution under § 2252(a)(2). United States v. Husmann, 765 F.3d 169, 175–76 (3d
Cir. 2014). And “an intent to distribute is not required for an act to qualify as ‘distribution’
under § 2G2.2(b).” United States v. Ramos, 695 F.3d 1035, 1044 (10th Cir. 2012).
                                               1
commerce,2 a massive collection of over 1,000 images documenting child abuse3 into his

Adobe cloud account. See 18 U.S.C. § 2252A(a)(1); United States v. Manzano, 945 F.3d

616, 633 (2d Cir. 2019) (Parker, J., concurring) (explaining interstate hosting of cloud

computer storage satisfies the elements of transportation); see also United States v. Fall,

955 F.3d 363, 374–75 (4th Cir. 2020) (affirming conviction where defendant uploaded

child pornography into a Dropbox account); United States v. Davis, 859 F.3d 429, 432,

434 (7th Cir. 2017) (defendant transported child pornography when he “knowingly

uploaded the pornographic images to Shutterfly,” an “online photo-sharing website”). This

is a separate criminal offense beyond receipt, and “the simple fact that [Chiccini’s] criminal

conduct was not ‘limited to the receipt or solicitation of material involving the sexual

exploitation of a minor,’ . . . but also involved the interstate transportation of child

pornography” precludes the sentence reduction. United States v. Fore, 507 F.3d 412, 415

(6th Cir. 2007). These uncontested facts4 were enough to allow the District Court to



       2
         In cloud storage accounts “files are stored in a shared pool of computer resources
on the Internet, accessible from any computer. Users do not download and install
applications on their own device or computer; all processing and storage is maintained by
the [remote] cloud server.” Audrey Rogers, From Peer–to–Peer Networks to Cloud
Computing: How Technology Is Redefining Child Pornography Laws, 87 St. John’s L.
Rev. 1013, 1032–33, 1048 (2013).
       3
         As the Supreme Court explained, so-called “child pornography” is a misnomer, as
the images are “intrinsically related to the sexual abuse of children” and a “permanent
record of the children’s participation” in sexual exploitation. New York v. Ferber, 458 U.S.
747, 759 (1982). See also Adrian Vermeule, Common Good Constitutionalism 171 (2022)
(“Child pornography tears at the very fabric of natural human order in ways that cannot be
accounted for in a narrow calculus of immediate harms in production or use.”).
       4
          Chiccini raised no objection to this fact, App. 32–33, and concedes that he
“stor[ed] digital images presumably obtained elsewhere online in an Adobe cloud
account.” Opening Br. 25.
                                              2
determine, under the applicable preponderance of evidence standard, that Chiccini’s

conduct was not “limited to the receipt or solicitation of” child pornography. See United

States v. Grier, 475 F.3d 556, 568 (3d Cir. 2007). Seeing no error, I would affirm the

District Court’s judgment.




                                           3